EXHIBIT 13.2 Condensed consolidated statement of income three months ended March 31 (unaudited - millions of Canadian $) Revenues Natural gas pipelines Oil pipelines Energy Income from Equity Investments 93 60 Operating and Other Expenses Plant operating costs and other Commodity purchases resold Property taxes Depreciation and amortization Financial Charges/(Income) Interest expense Interest income and other ) ) Income before Income Taxes Income Taxes Expense Current 79 56 Deferred 35 71 Net Income Net income attributable to non-controlling interests 25 29 Net Income Attributable to Controlling Interests Preferred share dividends 6 6 Net Income Attributable to Common Shares See accompanying notes to the condensed consolidated financial statements. FIRST QUARTER REPORT 2013 TRANSCANADA PIPELINES LIMITED [36 Condensed consolidated statement of comprehensive income three months ended March 31 (unaudited - millions of Canadian $) Net Income Other Comprehensive Income/(Loss), Net of Income Taxes Foreign currency translation gains and losses on investments in foreign operations ) Change in fair value of net investment hedges ) 38 Change in fair value of cash flow hedges 21 ) Reclassification to net income of gains and losses on cash flow hedges (4 ) 45 Reclassification to net income of actuarial gains and losses and prior service costs on pension and other post-retirement benefit plans 6 10 Other comprehensive income on equity investments (1 ) 5 Other comprehensive income/(loss) (Note 7) 84 ) Comprehensive Income Comprehensive income attributable to non-controlling interests 45 12 Comprehensive Income Attributable to Controlling Interests Preferred share dividends 6 6 Comprehensive Income Attributable to Common Shares See accompanying notes to the condensed consolidated financial statements. FIRST QUARTER REPORT 2013 TRANSCANADA PIPELINES LIMITED [37 Condensed consolidated statement of cash flows three months ended March 31 (unaudited - millions of Canadian $) Cash Generated from Operations Net income Depreciation and amortization Deferred income taxes 35 71 Income from equity investments ) ) Distributed earnings received from equity investments 84 83 Employee post-retirement benefits funding lower than expense 15 7 Other 15 23 Increase of operating working capital ) ) Net cash provided by operations Investing Activities Capital expenditures ) ) Equity investments ) ) Deferred amounts and other ) ) Net cash used in investing activities ) ) Financing Activities Dividends on common and preferred shares ) ) Distributions paid to non-controlling interests ) ) Advances (to)/from parent, net 75 ) Notes payable repaid, net ) ) Long-term debt issued, net of issue costs Repayment of long-term debt ) ) Common shares issued, net of issue costs Net cash provided by/(used in) financing activities ) Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents 8 ) Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents Beginning of period Cash and Cash Equivalents End of period See accompanying notes to the condensed consolidated financial statements. FIRST QUARTER REPORT 2013 TRANSCANADA PIPELINES LIMITED [38 Condensed consolidated balance sheet March 31 December 31 (unaudited - millions of Canadian $) ASSETS Current Assets Cash and cash equivalents Accounts receivable Due from TransCanada Corporation Inventories Other Plant, Property and Equipment, net of accumulated depreciation of $16,908 and $16,540, respectively Equity Investments Goodwill Regulatory Assets Intangible and Other Assets LIABILITIES Current Liabilities Notes payable Accounts payable and other Accrued interest Current portion of long-term debt Regulatory Liabilities Other Long-Term Liabilities Deferred Income Tax Liabilities Long-Term Debt Junior Subordinated Notes EQUITY Common shares, no par value Issued and outstanding: March 31, 2013 - 706 million shares December 31, 2012 - 705 million shares Preferred shares Additional paid-in capital Retained earnings Accumulated other comprehensive loss (Note 7) ) ) Controlling Interests Non-controlling interests Contingencies and Guarantees (Note 10) See accompanying notes to the condensed consolidated financial statements. FIRST QUARTER REPORT 2013 TRANSCANADA PIPELINES LIMITED [39 Condensed consolidated statement of equity Three months ended March 31 (unaudited - millions of Canadian $) Common Shares Balance at beginning of period Proceeds from shares issued Balance at end of period Preferred Shares Balance at beginning and end of period Additional Paid-In Capital Balance at beginning of period Other 1 1 Balance at end of period Retained Earnings Balance at beginning of period Net income attributable to controlling interests Common share dividends ) ) Preferred share dividends (6
